DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
In regards to claim 9 (line 2), 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 11-12, 14-16, 18-19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voegele et al. (US 2013/0002209 A1).
In regards to claim 1, Voegele discloses, in figure 2, a discharging device (1) configured to discharge an electrical network, comprising: a discharging circuit (1) includes a current limiting resistor (R2) and a first switch (switching device S) configured to connect a component (capacitor C) to be discharged of the network or an electrically operated unit (Fig. 2) to a reference potential (ground potential of first switch) indirectly via the current limiting resistor (R2, Par 0022), and a limiting circuit (2, R1b, M, R1a) configured to be arranged a control connection side of the first switch (switching device S) and is intended to limit heating that occurs at the first switch or at the current limiting resistor in a 
In regards to claim 2, Voegele discloses, in figure 2, the discharging device of claim 1, wherein the first switch (switching device S) is formed by a power transistor, an IGBT, or a MOSFET (Par 0022).
In regards to claim 3, Voegele discloses, in figure 2, the discharging device of claim 1, wherein the NTC thermistor (R1a, R1b) is connected to a control connection (center tap M) of the first switch (switching device S, Par 0022).
In regards to claim 7, Voegele discloses, in figure 2, the discharging device of claim 1, having a control circuit (Par 0024) includes a circuit configured to in order to reversibly connect the control connection of the first switch (switching device S) to the reference potential (Par 0013, 0023-0024).
In regards to claim 9, Voegele discloses, in figure 2, an electrically operated unit (Fig. 2) for a vehicle (Par 0019), which unit comprises the discharging device (1; Par 0019) of claim 1 (see rejection of claim 1 above).
In regards to claim 11, Voegele discloses, in figure 2, a discharging circuit (1), comprising: a current limiting resistor (R2);4Serial No. 16/970984Atty. Dkt. No. BROFDO133PUSAP180218P-US-CT/AS/CS a first switch (switching device S) configured to connect a component (capacitor C) to be discharged on an electrical network (energy source U) to a reference potential (ground potential of first switch) indirectly via the current limiting resistor (R2, Par 0022); and a limiting circuit (2, R1b, M, R1a) configured to be arranged on a control connection side of the first switch 
In regards to claim 12, Voegele discloses, in figure 2, the discharging circuit of claim 11, wherein the discharging circuit (1) is further configured such that the component to be discharged is connected in an electrically conductive manner to the reference potential (ground potential of first switch) via the current limiting resistor (R2, Par 0022) when the first switch is closed (Par 0020).
In regards to claim 14, Voegele discloses, in figure 2, the discharging circuit of claim 11, wherein the first switch (switching device S) is configured to reversibly connect the component (capacitor C) to be discharged to the reference potential (ground potential of first switch) indirectly via the current limiting resistor (R2, Par 0020, 0022).
In regards to claim 15, Voegele discloses, in figure 2, the discharging circuit of claim 11, wherein the thermistor (R1a, R1b) is connected to the control connection side of the first switch (R1a, R1b, are connected to the switching device S via a center tap M, Par 0022) and indirectly to the reference potential (ground potential of first switch).
In regards to claim 16, Voegele discloses, in figure 2, the discharging circuit of claim 11, wherein the thermistor (R1b) is connected to a second resistor (R1a) configured to predefine a temperature threshold (Par 0012).
In regards to claim 18, Voegele discloses, in figure 2, the discharging circuit of claim 11, wherein the thermistor is an NTC thermistor (Par 0008, discharge resistors R1a, R1b are NTC thermistor as they consume power during normal operation of the high-voltage power supply system, in such a way that the power loss, and thus the radiated heat, is significantly reduced during normal operation).
In regards to claim 19, Voegele discloses, in figure 2, a discharging circuit (1), comprising: a current limiting resistor (R2); a first switch (switching device S) configured to connect a component (capacitor C) to be discharged on electrically operated united (Fig. 2) connected to a reference potential (ground potential of first switch) via the current limiting resistor (R2, Par 0022), and a limiting circuit (2, R1b, M, R1a) configured to be arranged on a control connection side of the first switch (switching device S) and is configured to limit heating that occurs at the first switch or at the current limiting resistor in a discharging mode (Par 0022, This first discharge resistor R1 is selected to be large enough that the power loss at discharge resistor R1 does not cause excessive development of heat, so that no particular requirements must be placed on the constructive shape of the discharge resistor, and additional measures for controlling the development of heat are not required), wherein the limiting circuit (2, R1b, M, R1a) includes a thermistor (Par 0008, discharge resistors R1a, R1b are thermistors as they consume power during normal operation of the high-voltage power supply system, in such a way that the power loss, and thus the radiated heat, is significantly reduced during normal operation) thermally coupled to the first switch (switching device S, Par 0022) or to the current limiting resistor.
In regards to claim 21, Voegele discloses, in figure 2, the discharging circuit of claim 19, wherein the electrically operated unit (Fig. 2) further include a capacitor (capacitor C) configured to automatically discharge in response to an event (Par 0020).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele et al. (US 2013/0002209 A1) in view of Soell et al. (US 2013/0257446 A1).
In regards to claim 13, Voegele disclose the discharging circuit of claim 11, but does not disclose wherein the electrical network includes a drive motor, an air-condition compressor, a coolant or lubricant pump, a water pump, or a steering drive.
However, Soell discloses, in figures 1 and 3, wherein the electrical network (energy source U as discussed in Voegele) includes a drive motor (7, Par 0044-0045), an air-condition compressor, a coolant or lubricant pump, a water pump, or a steering drive.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voegele by including wherein the electrical network includes a drive motor, an air-condition compressor, a coolant or lubricant pump, a water pump, or a steering drive in order to advantageously designed in which the discharge circuit is electrically stressed to a lesser extent during the procedural step of the diagnostic method in comparison to a complete discharge of the electrical system (Soell, Par 0032).
In regards to claim 20, Voegele disclose the discharging circuit of claim 19, but does not disclose wherein the electrically operated unit includes a drive motor, an air-condition compressor, a coolant or lubricant pump, a water pump, or a steering drive.
However, Soell discloses, in figures 1 and 3, wherein the electrically operated unit (Fig. 2 as discussed in Voegele) includes a drive motor (7, Par 0044-0045), an air-condition compressor, a coolant or lubricant pump, a water pump, or a steering drive.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voegele by including wherein the electrically operated unit includes a drive motor, an air-condition compressor, a coolant or lubricant pump, a water pump, or a steering drive in order to advantageously designed in which the discharge circuit is electrically stressed to a lesser extent during the procedural step of the diagnostic method in comparison to a complete discharge of the electrical system (Soell, Par 0032).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Voegele et al. (US 2013/0002209 A1). 
In regards to claim 17, Voegele discloses the claimed invention except for wherein the electrical network is configured to operate at a voltage value greater than or equal to 60 volts. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the electrical network is configured to operate at a voltage value greater than or equal to 60 volts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voegele by including wherein the electrical network is configured to operate at a voltage value greater than or equal to 60 volts in order to reduce the power loss and thus the development of heat at the second discharge resistor (Voegele, par 0009).
Allowable Subject Matter
Claims 4-6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842         
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842